DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the use of shading in Figures 1-6 reduces legibility and does not aid in understanding the invention (see 37 CFR 1.84(m)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 depends from independent claim 1 and recites “a first metallic layer” in line 6 and “a second metallic layer” in line 9. It is unclear if these elements refer to the same structural elements as the “first metallic layer” and “second metallic layer” recited in claim 1, or separate and additional elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US Patent No. 7,279,664 B2), further in view of Rosenberg et al. (US Patent No. 10,869,748 B2) and/or Starr et al. (US Publication No. 2016/0302729 A1).

	Regarding claim 1, Weber teaches an endovascular medical implant system positioned in a vascular system of a patient, comprising: 

a wireless, non-thrombogenic capacitive sensor component (108) connected to at least a portion of the flow diverting device (see Figure 1 and col. 2, lines 47-58 and col. 15, lines 57-61), comprising: 
a first metallic layer (204; and see Figure 2 and col. 5, lines 5-22); 
a dielectric elastomer layer (240) deposited on the first metallic layer (see Figure 2 and col. 2, lines 53-56, col. 5, lines 5-34); and 
a second metallic layer (242) deposited on the dielectric elastomer layer (see Figure 2 and col. 5, lines 5-22).  
Weber describes the capacitive sensor component is for achieving better MIR visibility of the implant and does not specifically teach a wireless, non-thrombogenic, highly stretchable, ultra-low profile, microflow capacitive sensor component. However, Rosenberg et al. teaches a wireless, non-thrombogenic, highly stretchable, ultra-low profile, microflow capacitive sensor component comprising first and second metallic layers (104, 106; “metallic nanoparticles or carbon nanotubes, that is biocompatible and exhibits an electrical effect under deformation”) and a dielectric elastomer layer (“gap or dielectric that separates electrically sensitive components on or between the inner and outer layers of each wall 104 and 106”) in between the first and second metallic layers (see col. 5, line 56-col. 6, line 17). Similarly, Starr et al. teaches a wireless, non-thrombogenic, highly stretchable, ultra-low profile, microflow capacitive sensor component comprising first and second metallic layers (110, 140; see Figures 1-2 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor component of Weber to be a wireless, non-thrombogenic, highly stretchable, ultra-low profile, microflow capacitive sensor component, as disclosed in Rosenberg et al. and Starr et al., so as to provide a medical implant system that does not include or introduce additional failure modes or increase complexity of manufacturing, has continuous monitoring capabilities, and can detect where high pressure is located relative to the flow diverting device in order to identify which type of failure mode has occurred (see Rosenberg et al.: col. 2, lines 13-21) and provide a system that has a thin profile, is wireless, biocompatible, implantable, and allows for implementation in medium to small arteries, including the peripheral arteries (see Starr et al.: [0121]).
Regarding claim 2, Weber teaches each of the first and second metallic layers is selected from the group consisting of gold, magnesium, nitinol and blends thereof (see col. 6, line 62-col. 7, line 8).
Regarding claim 3, Weber teaches the flow diverting device comprises: a framework composed of a biocompatible material; and a cover composed of the thin film nitinol that is attached to at least a portion of the framework (see col. 4, lines 7-25 and col. 6, line 62-col. 7, line 8).
Regarding claim 4, Weber teaches a number of possible dielectric elastomer materials (see col. 5, lines 23-34) but does not specifically teach the dielectric elastomer is polydimethylsiloxane. It would have been obvious to one of ordinary skill in the art In re Leshin, 125 USPQ 416.
Regarding claim 5, Weber teaches the sensor component has an etched overall pattern (see col. 5, lines 35-51 and col. 12, lines 16-28).
Regarding claim 6, Weber teaches the flow diverting device is selected from the group consisting of a coil and a stent (106; see Figure 1 and col. 2, lines 50-52).  
Regarding claim 7, Weber teaches the flow diverting device is composed of a polymer (see col. 6, line 62-col. 7, line 8). Rosenberg et al. further teaches the flow diverting device is composed of a polymer (see col. 3, lines 63-66 and col. 5, lines 44-55).
Regarding claim 9, it is noted Weber does not specifically teach a transmitter device, a flexible antenna and an external data receiver device, to continually transfer data through the antenna to the receiver device. However, Rosenberg et al. teaches a transmitter device (108), a flexible antenna and an external data receiver device, to continually transfer data through the antenna to the receiver device (see col. 4, lines 31-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Weber to include a transmitter device, a flexible antenna and an external data receiver device, to continually transfer data through the antenna to the receiver device, as disclosed in Rosenberg et al., so as to communicate the pressure information to a remote reader outside the body (see Rosenberg et al.: col. 4, lines 33-38).

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber, Rosenberg et al., and Starr et al., further in view of Kuraguntla et al. (US Publication No. 2015/0320357 A1).

Regarding claim 8, it is noted none of Weber, Rosenberg et al., or Starr et al. specifically teach the etched overall pattern is a meandering curved mesh pattern. However, Kuraguntla et al. teaches the etched overall pattern is a meandering curved mesh pattern (see [0098] – “serpentine pattern”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Weber, Rosenberg et al., and Starr et al. to include the etched overall pattern is a meandering curved mesh pattern, as disclosed in Kuraguntla et al., so as to orient the film in both the longitudinal and circumferential axes to capture flow signals along both axes (see Kuraguntla et al.: [0098]).
Regarding claim 10, Weber teaches the sensor component has a stacked configuration, comprising: 
a first metallic layer (204), having an etched pattern (“laser ablation processing”) (see Figure 2 and col. 5, lines 5-22 and lines 35-51); 
the dielectric elastomer layer (240) deposited on the first metallic layer (see Figure 2 and col. 2, lines 53-56, col. 5, lines 5-34); and 
a second metallic layer (242) deposited on the dielectric elastomer, having an etched pattern (“laser ablation processing”) (see Figure 2 and col. 5, lines 5-22 and lines 35-51). 

None of Weber, Rosenberg et al., or Starr et al. specifically teach an encapsulate elastomer deposited as a final layer. However, Kuraguntla et al. teaches an encapsulate elastomer deposited as a final layer (see Figures 21 and 22 and [0085]-[0087] and [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Weber, Rosenberg et al., and .

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber, further in view of Rosenberg et al.

Regarding claim 11, Weber teaches a method of measuring blood flow in a vascular system of a patient body, comprising: 
forming an integrated sensor and flow diverter, comprising: 
fabricating a flow diverter (106), comprising: 
forming a framework having a surface and composed of a biocompatible material (see col. 4, lines 7-25 and col. 6, line 62-col. 7, line 8); and 
connecting a thin film nitinol cover to at least a portion of the surface of the framework (see col. 4, lines 7-25 and col. 6, line 62-col. 7, line 8); 
fabricating a sensor component (108), comprising: 
forming a first metallic layer (204; and see Figure 2 and col. 5, lines 5-22); 
depositing a dielectric elastomer (240) on the first metallic layer (see Figure 2 and col. 2, lines 53-56, col. 5, lines 5-34); and 
depositing a second metallic layer (242) on the dielectric elastomer (see Figure 2 and col. 5, lines 5-22); 

deploying the integrated sensor and flow diverter in the patient body to a target site (see col. 9, line 55-col. 10, line 6).
It is noted Weber does not specifically teach transferring data in real time from the integrated sensor and flow diverter to an external data receiving device. However, Rosenberg et al. teaches transferring data in real time from the integrated sensor and flow diverter to an external data receiving device (see col. 4, lines 31-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Weber to include transferring data in real time from the integrated sensor and flow diverter to an external data receiving device, as disclosed in Rosenberg et al., so as to communicate the pressure information to a remote reader outside the body (see Rosenberg et al.: col. 4, lines 33-38).
Regarding claim 12, Weber teaches etching the first metallic layer and the second metallic layer to form an overall pattern (see col. 5, lines 35-51).
Regarding claim 13, Weber teaches deploying of the integrated sensor and flow diverter is achieved by employing a microdelivery catheter (see col. 9, line 55-col. 10, line 6). Rosenberg et al. also teaches deploying of the integrated sensor and flow diverter is achieved by employing a microdelivery catheter (see col. 4, lines 4-7).
Regarding claim 14, Rosenberg et al. teaches the target site is in an aneurysm or in a blood vessel adjacent the aneurysm (see col. 2, lines 26-42 and col. 3, lines 46-55).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/           Primary Examiner, Art Unit 3791